        Case 2:20-cv-01259-WSS-PLD Document 37 Filed 12/23/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    JERMAINE I. GOODMAN,                        )
                                                )
                       Plaintiff,               )       Civil Action No. 20-1259
                                                )
         v.                                     )
                                                )
    MATHEW MICELI et al.,                       )
                                                )
                       Defendants.              )

                                        MEMORANDUM ORDER

         Plaintiff Jermaine I. Goodman is an inmate at SCI Albion. He is proceeding pro se in this

civil rights case. In his Complaint (ECF No. 1) he brings claims arising out of incidents that

occurred at SCI Fayette, where he was previously incarcerated. Named as Defendants are various

Pennsylvania Department of Corrections officials (the “DOC Defendants”), as well as

Dr. Mathew Miceli and P. Saavedra. 1

         The DOC Defendants have filed a motion to dismiss (ECF No. 23). By prior order the

Court directed Plaintiff to file his response by January 4, 2021. 2 (ECF No. 25).

         Now pending before the Court is Plaintiff’s motion for appointment of counsel. (ECF

No. 34). He states that he is unable to afford counsel, that his physical and mental ailments leave

him at a disadvantage in litigating this case, and that, due to the the COVID-19 lockdown

restrictions at SCI Albion, he currently has no access to the law library. Plaintiff further states that

when he is eventually allowed access to the law library, his time in it will be limited due to social-

distancing restrictions. In the alternative, Plaintiff seeks an order from the Court that directs the


1  In addition to filing a Complaint in August 2020, Plaintiff filed a motion for preliminary
injunction (ECF No. 3). On December 7, 2020 the undersigned issued a Report and
Recommendation (ECF No. 31) that Plaintiff’s motion for preliminary injunction be denied.
2 Dr. Miceli’s response to the Complaint is due by January 6, 2021 and P. Saavedra’s response is

due on January 29, 2021.
         Case 2:20-cv-01259-WSS-PLD Document 37 Filed 12/23/20 Page 2 of 4




DOC Defendants to provide him with a copy of all cases cited in their brief in support of their

motion to dismiss, or grant him an extension of time to file a response to their motion to dismiss.

                                                    I.

         Unlike criminal defendants, prisoners and indigent civil litigants have no constitutional or

statutory right to counsel. See, e.g., Parkell v. Danber, 833 F.3d 313, 340 (3d Cir. 2016);

Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). Under 28 U.S.C. § 1915(e)(1), “[t]he

court may request an attorney to represent any person unable to afford counsel.” The United States

Court of Appeals for the Third Circuit has emphasized “that volunteer lawyer time is extremely

valuable” and for that reason district courts should not request counsel “indiscriminately.” Tabron

v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). It also observed “the significant practical restrains on the

district courts’ ability to appoint counsel: the ever-growing number of prisoner civil rights actions

filed each year in the federal court; and the limited supply of competent lawyers who are willing

to undertake such representation without compensation.” Id.

         District courts have “broad discretion to determine whether it is appropriate to ask an

attorney to represent an indigent prisoner in a civil rights action.” Parkell, 833 F.3d at 340. First,

the district court should consider whether the case has some arguable merit. Id. If it does, then the

court should consider a range of factors, including:

         1. the plaintiff's ability to present his or her own case; 2. the difficulty of the
         particular legal issues; 3. the degree of which factual investigation will be necessary
         and the ability of the plaintiff to pursue investigation; 4. the plaintiff’s capacity to
         retain counsel on his or her own behalf; 5. the extent to which a case is likely to
         turn on credibility determinations, and; 6. whether the case will require testimony
         from expert witnesses.

Id. (quoting Montgomery, 294 F.3d at 499). See also Tabron, 6 F.3d at 155-57. This list is not

exhaustive, nor is any one factor determinative. Parham v. Johnson, 126 F.3d 454, 458 (3d Cir.

1997).



                                                    2
      Case 2:20-cv-01259-WSS-PLD Document 37 Filed 12/23/20 Page 3 of 4




       Assuming for the purposes of this Memorandum Order only that this case has some

arguable merit, the Court concludes that the balance of the above-cited factors weigh against the

appointment of counsel. None of the circumstances cited by Plaintiff persuade the Court that it

should request an attorney to represent him at this time. This case does not present complex issues,

and the filings Plaintiff has submitted thus far demonstrate he has a basic understanding of his

claims and the relevant law. And, as a pro se litigant, he has the benefit of Haines v. Kerner, 404

U.S. 519 (1972), and its progeny, which provide that the court must liberally construe pro se

pleadings.

       Moreover, as the Court previously explained to Plaintiff (ECF No. 6), Local Civil Rule

10.C provides that “[a]bsent special circumstances, no motions for the appointment of counsel will

be granted until after dispositive motions have been resolved.” See also Parkell, 833 F.3d at 340

(“Appointing counsel for an indigent civil litigant is ‘usually only granted upon a showing of

special circumstances indicating the likelihood of substantial prejudice to him resulting, for

example, from his probable inability without such assistance to present the facts and legal issues

to the court in a complex but arguably meritorious case.’”) (quoting Smith-Bey v. Petsock, 741

F.2d 22, 26 (3d Cir. 1984)).

       Here, the circumstances cited by Plaintiff, including the law library restrictions, are those

faced by all prisoner litigants at this time. He has not identified any special circumstances in his

case that would justify the Court requesting counsel to represent him unless and until it proceeds

to trial. Should the case survive dispositive motions and appear ready to proceed to trial, the Court

will reconsider his request.

       The Court acknowledges that the COVID-19 restrictions at DOC institutions has foreclosed

or severely limited access to prison law libraries. Nevertheless, the DOC Defendants are under no




                                                 3
      Case 2:20-cv-01259-WSS-PLD Document 37 Filed 12/23/20 Page 4 of 4




obligation to provide Plaintiff with copies of the cases cited in their brief and the Court will not

order them to do so. Instead, the appropriate remedy at this time is for the Court to grant Plaintiff

an extension to file his response to the DOC Defendants’ motion to dismiss, which is now due by

February 4, 2021. In the event he does not have access to the law library by January 20, 2021, he

may file another request for an extension.

                                                 II.

       Based upon the forgoing, Plaintiff’s motion to appoint counsel (ECF No. 34) is DENIED

without prejudice. Additionally, his request for an order directing the DOC Defendants to provide

him with copies of all cases cited in their brief in support of their motion to dismiss is DENIED.

Plaintiff’s alternative request for an extension to file his response to the DOC Defendants’ motion

to dismiss is GRANTED. His response is now due by February 4, 2021. If, by January 20, 2021,

he has not been permitted to access the law library, he may file another motion for an extension.



                                              So ORDERED this 23rd day of December 2020



                                              s/ Patricia L Dodge
                                              PATRICIA L. DODGE
                                              United States Magistrate Judge




                                                 4
